Order entered October 7, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00856-CV

                  IN THE INTEREST OF C.S.B AND R.D.B, CHILDREN

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-11-15158

                                            ORDER
       We GRANT appellant’s October 3, 2014 motion for an extension of time to file the

reporter’s record. We ORDER Shantel Beheler, Official Court Reporter for the 255th Judicial

District Court of Dallas County, Texas, to file by OCTOBER 24, 2014, either the reporter’s

record or written verification that appellant has not paid for the record. We caution appellant

that if the Court receives written verification of no payment, we may order the appeal submitted

without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the clerk of this Court to send a copy of this order by electronic

transmission to Shantel Beheler and all counsel of record.

                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE